Citation Nr: 0919201	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  05-01 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
a service connection claim for low back disorder, and if so, 
whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1970 to January 
1972, during the Vietnam Era.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of the Department of 
Veterans Affairs (VA), Jackson, Mississippi, Regional Office 
(RO), which declined to reopen the service connection claim 
for low back disorder, and ultimately denied service 
connection.  

Service connection for low back disorder was previously 
denied in a July 1994 Board decision.  Although the RO 
declined to reopen the claim and ultimately denied service 
connection (see also June 2004 Rating Decision), the 
requirement of submitting new and material evidence to reopen 
a claim is a material legal issue the Board is required to 
address on appeal, despite the RO's action.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 
83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  As such, the issue 
is appropriately captioned as above.

The Board notes that the Veteran requested a hearing before 
the Board in Washington, D.C. and was notified that a hearing 
was scheduled for February 2006.  See November 2005 Board 
Hearing Notification Letter; see also VA Form 9, received 
December 2004.  There is no indication that the Veteran 
appeared for his scheduled hearing, and he has offered no 
explanation as to why he failed to appear.  As such, the 
Board finds that the Veteran's hearing request is withdrawn. 

In January 2007, the Board denied the Veteran's service 
connection claim for diabetes mellitus and declined to reopen 
service connection claims for tinnitus and bilateral skin 
rash of the feet and toes.  These issues are longer on 
appeal.  The Board also remanded the application to reopen 
the Veteran's service connection claim for low back disorder 
to the RO for additional development, including obtaining the 
Veteran's Social Security Administration (SSA) records.  That 
development was completed and the case was returned to the 
Board for appellate review.

In its January 2007 decision, the Board also noted that in 
the Veteran's "Statement in Support of Claim," VA Form 21-
4138, received October 2003, the Veteran indicated he wanted 
to reopen the service connection claim for hearing loss.  
However, in the June 2004 rating decision, the RO declined to 
reopen the service connection claim for tinnitus.  The 
Veteran perfected an appeal as to the claim for tinnitus and, 
as noted, such claim was decided by the Board; however, the 
application to reopen the claim for hearing loss remains 
pending.  As this claim has been neither procedurally 
prepared nor certified for appellate review, the Board is 
referring it to the RO for initial consideration and 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


FINDINGS OF FACT

1.  In a July 1994 decision, the Board denied the Veteran's 
claim of service connection for low back disorder, which was 
previously denied in May 1992 and July 1992 rating decisions; 
the Veteran was provided notice of the decision and of his 
appellate rights.  

2.  The Veteran did not appeal the July 1994 decision, and 
such decision became final.  

3.  The evidence received since the Board's July 1994 
decision is not duplicative or cumulative of evidence 
previously of record, and raises a reasonable possibility of 
substantiating the Veteran's service connection claim for low 
back disorder.


CONCLUSIONS OF LAW

1.  The Board's unappealled July 1994 decision that denied 
service connection for low back disorder is final.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.1100, 20.1104 (1994) (current 
version 2008).  

2.  Evidence received since the Board's July 1994 rating 
decision is new and material; the claim of entitlement to 
service connection for low back disorder is therefore 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 
3.156(a), 20.1105 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).

Without deciding whether the notice and development 
requirements of the VCAA have been satisfied with respect to 
the Veteran's new and material evidence claim for low back 
disorder, the Board concludes that the VCAA does not preclude 
the Board from adjudicating this portion of the Veteran's 
claim.  This is so because the Board is taking action 
favorable to the Veteran by reopening his claim.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993). 

Legal Criteria and Analysis

In general, Board decisions which are unappealed become 
final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  A final 
decision cannot be reopened unless new and material evidence 
is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen 
a finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991); Knightly v. Brown, 
6 Vet. App. 200 (1994).  

Evidence is considered "new" if it was not previously 
submitted to agency decisionmakers.  38 C.F.R. § 3.156(a).  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  For the purpose of establishing whether new and 
material evidence has been received, the credibility of the 
evidence, but not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Veteran initially filed a service connection claim for a 
low back condition in April 1992.  In May 1992 and July 1992 
rating decisions, the RO, in pertinent part, denied service 
connection for a low back condition on the basis that there 
was no evidence of a chronic low back condition that was 
incurred in or aggravated by service.  The Veteran perfected 
an appeal of such denial by filing a timely Notice of 
Disagreement to initiate appellate review and a timely 
Substantive Appeal to perfect an appeal.  See June 1992 
Notice of Disagreement; August 1992 Substantive Appeal, VA 
Form 9.  

In a July 1994 decision, the Board denied service connection 
for low back disorder on the basis that there is no medical 
evidence of a chronic low back condition that is related to 
the Veteran's service.  The Veteran was notified of his 
appellate rights.  Because the Veteran did not appeal the 
Board's July 1994 decision, such decision became final, based 
on the evidence then of record.  38 U.S.C.A. §§ 5104, 7104 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1100, 
20.1104 (1994) (current version 2008).  The evidence of 
record when the Board decided the claim in July 1994 included 
the Veteran's service treatment records (STRs), dated January 
1970 to January 1972; private treatment records from Dr. 
J.P.B., dated December 1985 to August 1987; VA treatment 
records from the VA Medical Center (VAMC) in Jackson, 
Mississippi, dated March 1979 to April 1992; a May 1992 
Compensation and Pension (C&P) Examination Report; and 
statements and written argument submitted by or on behalf of 
the Veteran.  

In October 2003, the Veteran sought to reopen his service 
connection claim for a low back disorder.  See October 2003 
"Statement in Support of Claim," VA Form 21-4138.  In a 
June 2004 rating decision, the RO denied the Veteran's 
application to reopen on the basis that new and material 
evidence had not been received.   

Evidence associated with the claims folder since the June 
2004 rating decision includes statements and written argument 
submitted by or on behalf of the Veteran; VA treatment 
records from the Jackson VAMC, dated May 1972 to May 2008; 
SSA records; private treatment records from Dr. J.P.B., dated 
April 1985 to August 1990; private treatment records from Dr. 
R.W.N., dated December 1989; and private treatment records 
from Matthews Chiropractic Clinic, dated October 2003.

On review, the Board finds that new and material evidence has 
been received to reopen the service connection claim for low 
back disorder.  In this regard, the claims folder contains a 
January 2005 statement from the Veteran that his "problems 
were created in service."  See January 2005 Substantive 
Appeal, VA Form 9.  Presuming the Veteran's January 2005 
statement credible for the purpose of reopening the service 
connection claim for low back disorder, the Board finds that 
such evidence, either by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
The Veteran's January 2005 statement is material in that it 
shows that his low back disability may have been incurred 
during service, and therefore raises a reasonable possibility 
of establishing the claim.  See id.  As such, the Board finds 
that the January 2005 statement is considered new and 
material for the purpose of reopening the service connection 
claim for low back disorder, and such claim is therefore 
reopened.     


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for low back disorder has been received; 
to this extent, the appeal is granted.




REMAND

The Board has herein reopened service connection for low back 
disorder.  Further development is necessary prior to 
analyzing the claim on the merits.  

To establish service connection for a disability or injury, 
there must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The evidence of record indicates that the Veteran was treated 
for complaints of chronic low back pain due to trauma in-
service and was diagnosed with persistent back strain.  See 
June 1970 Chronological Record of Medical Care; August 1970 
Chronological Record of Medical Care; September 1970 
Orthopedic Clinic Note.  

Post-service, the Veteran was diagnosed with lumbar strain, 
and CT Scans and x-rays of the lumbar spine confirmed mild 
narrowing and disc bulging at L5-S1.  See April 1985 Private 
Treatment Initial Office Evaluation Report from Dr. J.P.B.; 
May 1985 Private Treatment Office Visit Report from Dr. 
J.P.B.; December 1985 Private Treatment Letter from Dr. 
J.P.B.; December 1989 Private Treatment Report from Dr. 
R.W.N.; November 1995 Radiology Report, Jackson VAMC.      

The Veteran contends that his current lumbar spine disability 
is related to his in-service complaints of low back pain.  
See January 2005 Substantive Appeal, VA Form 9.  He last 
underwent a C&P examination regarding his claimed lumbar 
spine disability in May 1992 in which he reported a history 
of back injury while working in the motor pool in-service.  
However, the examiner did not provide a nexus opinion 
regarding the Veteran's claimed lumbar spine disability and 
his service.  Further, the examiner did not have the benefit 
of the Veteran's SSA records, which include April 1985 
private treatment records from Dr. J.P.B. and December 1989 
private treatment records from Dr. R.W.N., describing a 
history of complaints and treatment of post-service low back 
injuries in 1982, 1983, and 1987.

Review of the VA and private treatment records contained in 
the Veteran's claims file are negative for any opinion 
relating the Veteran's lumbar spine disability to his 
service.    

Based on the foregoing, a VA exam is necessary to ascertain 
whether the Veteran's currently diagnosed lumbar spine 
disability, variously diagnosed as lumbosacral strain and 
mild narrowing and disc bulging at L5-S1, is related to 
service.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(c)(4) (2008).  The fulfillment of the duty 
to assist requires a thorough and contemporaneous medical 
examination that considers prior medical examinations and 
treatment in order to conduct a complete evaluation of the 
Veteran's claim.  38 C.F.R. § 4.2 (2008).  Where further 
evidence, or clarification of the evidence, is needed for 
proper appellate decision-making, a remand to the RO is 
required.  38 C.F.R. § 19.9(a)(1) (2008).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of his lumbar spine 
disability.  Specifically, the VA 
examiner should confirm any lumbar 
spine disability through any testing 
deemed necessary.  The VA examiner 
should then render an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) 
that any current lumbar spine 
disability is related to the Veteran's 
service.

The examiner should reconcile any 
opinion with the May 1992 C&P 
Examination Report from Jackson VAMC, 
April 1985 private treatment records 
from Dr. J.P.B., and December 1989 
private treatment records from Dr. 
R.W.N., which describe a history of 
complaints and treatment of post-
service low back injuries in 1982, 
1983, and 1987.  

A complete rationale should be provided 
for any opinion.  The claims file, 
especially the Veteran's STRs and April 
1985 and December 1989 private 
treatment records from Dr. J.P.B. and 
Dr. R.W.N. contained in the Veteran's 
SSA records, should be made available 
to the examiner for review.  The entire 
claims file must be reviewed by the 
examiner in conjunction with the 
examination and the report should state 
that such review has been accomplished.  

2.  Upon completion of the above-
requested development, the RO should 
readjudicate the Veteran's service 
connection claim for low back disorder, 
taking into account any newly obtained 
evidence.  All applicable laws and 
regulations should be considered.  If 
any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided with 
a Supplemental Statement of the Case 
and given the opportunity to respond 
thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until so informed.  The purpose of this REMAND is to ensure 
compliance with due process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 failure 
to cooperate by 
not attending the requested VA examination may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


